            SJ2020CV03345 25/06/2020
      Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                      1-3 Filed  Página 1 de 19 1 of 19
                                                          Page




                ESTADO LIBRE ASOCIADO DE PUERTO RICO
                   TRIBUNAL DE PRIMERA INSTANCIA
                    SALA DE SUPERIOR DE SAN JUAN



     Gilberto Santana Sánchez, en           QUERELLA NUM.:
     representación del menor G.S.C. y en
     representación y para beneficio de
     uno o más obreros que se encuentren    SOBRE:
     en circunstancias similares,
                                            SALARIO MINIMO
                Querellantes                Procedimiento Sumario bajo el
                                            amparo de la Ley Núm. 2 de 17 de
                      v.                    octubre de 1961 (32 L.P.R.A. sec.
                                            3118 et seq.)
         Restaurants Operators, Inc.;
           Fulano de Tal, 1-100.

                 Querellados

                                   QUERELLA

AL HONORABLE TRIBUNAL:

         COMPARECE, la parte querellante, Gilberto Santana Sánchez, en

representación del menor G.S.C. y otros similarmente situados, representado

por los abogados que suscriben y muy respetuosamente, EXPONE, ALEGA Y

SOLICITA:

                     NATURALEZA DE LA QUERELLA

1.       Esta es una acción civil sobre pagos de salario mínimo, sentencia

         declaratoria y daños presentada por la parte querellante bajo las

         disposiciones de la Ley número 2 del 17 de octubre de 1961 y 29 U.S.C.

         § 201, et seq., según enmendada.

2.       En 1938, el Congreso de los Estados Unidos aprobó la ley conocida

         como Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (en adelante,

         "FLSA"), como parte de un esfuerzo para la eliminación de salarios

         bajos, largas horas de trabajo y para darle a los trabajadores un salario

         que permitiera un estándar mínimo de vida. El propósito de la FLSA es,


                                                                                 1
           SJ2020CV03345 25/06/2020
     Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                     1-3 Filed  Página 2 de 19 2 of 19
                                                         Page




        pues, dar unas protecciones mínimas a los trabajadores para que cada

        obrero o empleado protegido por la ley tenga una paga justa por su

        trabajo.

3.      La sección 206 de la FLSA requiere que los patronos compensen a sus

        empleados a razón de un salario mínimo, que hoy en día es $7.25. Véase

        29 U.S.C. § 206(a). Sin embargo, cuando un empleado recibe propinas

        ("tips") en exceso de $30.00 al mes, la FSLA permite que el patrono

        pueda recibir lo que se conoce como un "tip credit" (crédito de

        propinas). El máximo "tip credit" autorizado es $5.12 por hora y permite

        que el patrono pueda utilizar las propinas que recibe el empleado para

        cumplir su obligación patronal de pagar al empleado un salario mínimo

        de $7.25. Véase 29 U.S.C. § 203(m). La utilización del "tip credit"

        resulta en un beneficio y ahorro sustancial para el patrono. Esto ya que

        el patrono no tiene que desembolsar en efectivo una compensación por

        hora de $7.25. El "tip credit" permite que el patrono pueda operar

        desembolsando y pagando a sus empleados un salario de sólo $2.13 por

        hora, más propinas recibidas.




4.      La FLSA establece dos condiciones para que un patrono pueda utilizar

        la defensa afirmativa de "tip credit" para justificar haber pagado el


                                                                               2
           SJ2020CV03345 25/06/2020
     Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                     1-3 Filed  Página 3 de 19 3 of 19
                                                         Page




         salario mínimo federal: (1) el patrono debe informarle al empleado que

         va a tomar el "tip credit" y (2) el patrono tiene que permitir que el

         empleado retenga todos las propinas recibidas, excepto aquellas

         propinas distribuidas en un pote de propinas administrado legalmente.

         Solamente si estas normas son acatadas estrictamente, el patrono puede

         reclamar el "tip credit" para cumplir con su obligación legal de pagar el

         salario mínimo. La consecuencia de no seguir estas normas es clara: si

         no hay cumplimiento, no hay "tip credit".

5.       En este caso, el patrono tiene una política y práctica de pagar a los

         meseros, incluyendo al querellante, una cantidad por debajo de los

         dispuesto en la sección de la FSLA que regula el "tip credit". El patrono

         no ha obedecido la FLSA, ha violado la sección 203(m) y no tiene una

         defensa afirmativa debido a lo siguiente: (1) No informó adecuadamente

         a la parte querellante y otros meseros sobre el "tip credit" dispuesto en

         29 U.S.C. § 203(m); (2) no permitió al empleado querellante y a otros

         meseros retener todas sus propinas;1 (3) requirió al querellante y a otros

         meseros a contribuir a un pote ilegal de propinas; (4) requirió a la parte

         querellante y a otros meseros a incurrir en gastos de negocios.

6.       Las prácticas ilegales en violación a la FSLA han resultado en la

         renuncia por parte del patrono al "tip credit". En consecuencia, el

         patrono es responsable frente al querellante y otros meseros por el

         salario mínimo completo ("full minimum wage") por cada hora

         trabajada y no prescrita, más todos los daños estatutarios provistos por

         la FSLA. Fact Sheet #15: Tipped Employees Under the Fair Labor

         Standards Act (FLSA).2


1
 El término "propina" o "tip" utilizado en este escrito tiene el significado estatuido en 29 C.F.R. § 531.52
2
   Accesible a traves del sitio web del Departamento del Trabajo de los Estados Unidos.
https://www.dol.gov/sites/dolgov/files/WHD/legacy/files/whdfs15.pdf

                                                                                                          3
           SJ2020CV03345 25/06/2020
     Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                     1-3 Filed  Página 4 de 19 4 of 19
                                                         Page




7.      Hay otros meseros que se encuentran en circunstancias similares al

        querellante. Es decir, hay otros empleados del patrono que también son

        victimas de la misma política y práctica para el pago de salarios a los

        meseros que trabajan para el querellado, Restaurants Operators, Inc.

        Muchos potenciales querellantes están en riesgo inminente de perder sus

        derechos por razón de prescripción. Es por ello que el querellante

        presenta esta acción como una colectiva o de clase según autorizado

        procesalmente por la Ley Núm. 2 de 17 de octubre de 1961, para lograr

        el recobro de derechos laborales. A su vez, el querellante busca remedios

        en ley al amparo de la sección 216(b) de la FLSA, que autoriza que este

        foro judicial estatal permita la acumulación de todos los meseros

        afectados que presten su consentimiento escrito para ser parte de este

        procedimiento civil. La citada sección 216(b) de la FLSA, 29 U.S.C. §

        216(b), estatuye lo siguiente:

             (b)Damages; right of action; attorney’s fees and costs;
             termination of right of action

             Any employer who violates the provisions of section 206 or
             section 207 of this title shall be liable to the employee or
             employees affected in the amount of their unpaid minimum
             wages, or their unpaid overtime compensation, as the case may
             be, and in an additional equal amount as liquidated damages.
             Any employer who violates the provisions of section 215(a)(3) of
             this title shall be liable for such legal or equitable relief as may be
             appropriate to effectuate the purposes of section 215(a)(3) of this
             title, including without limitation employment, reinstatement,
             promotion, and the payment of wages lost and an additional equal
             amount as liquidated damages. Any employer who violates
             section 203(m)(2)(B) of this title shall be liable to the employee
             or employees affected in the amount of the sum of any tip
             credit taken by the employer and all such tips unlawfully kept
             by the employer, and in an additional equal amount as
             liquidated damages. An action to recover the liability prescribed
             in the preceding sentences may be maintained against any
             employer (including a public agency) in any Federal or State
             court of competent jurisdiction by any one or more employees
             for and in behalf of himself or themselves and other employees
             similarly situated. No employee shall be a party plaintiff to any
             such action unless he gives his consent in writing to become

                                                                                   4
           SJ2020CV03345 25/06/2020
     Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                     1-3 Filed  Página 5 de 19 5 of 19
                                                         Page




             such a party and such consent is filed in the court in which
             such action is brought. The court in such action shall, in addition
             to any judgment awarded to the plaintiff or plaintiffs, allow a
             reasonable attorney’s fee to be paid by the defendant, and costs of
             the action. The right provided by this subsection to bring an action
             by or on behalf of any employee, and the right of any employee to
             become a party plaintiff to any such action, shall terminate upon
             the filing of a complaint by the Secretary of Labor in an action
             under section 217 of this title in which (1) restraint is sought of
             any further delay in the payment of unpaid minimum wages, or
             the amount of unpaid overtime compensation, as the case may be,
             owing to such employee under section 206 or section 207 of this
             title by an employer liable therefor under the provisions of this
             subsection or (2) legal or equitable relief is sought as a result of
             alleged violations of section 215(a)(3) of this title.
             (negrillas añadidas)


                                     PARTES

8.      El querellante de epígrafe, Gilberto Santana Sánchez es mayor de edad,

        casado, y vecino de Carolina, Puerto Rico, y es padre con patria potestad

        del joven Gabriel Santana Concepción (G.S.C). El "Employee Code"

        de G.S.C. asignado por el patrono querellado es: 32500106. G.S.C.

        trabaja como mesero para restaurante que ha negocios bajo el nombre

        comercial "Olive Garden". El restaurante Olive Garden está ubicado en

        Parque Escorial Shopping Village, Carolina, Puerto Rico y es operado

        por el patrono querellado. La comparecencia del señor Gilberto Santana

        Sánchez en representación de los intereses de su hijo menor de edad y

        otros meseros que se encuentran en una posición similar a la de su hijo

        debido a la práctica y política del patrono querellado. En cumplimiento

        con la normativa procesal aplicable, se informa que su dirección

        residencial y postal es: URB COUNTRY CLUB, TERCERA

        EXTENSIÓN, CALLE 219 HH-93, Carolina, Puerto Rico, 00982; su

        número de telefono es: (787) 639-7237; su número de fax es: no tiene.

        El querellante trabaja para el patrono querellado desde agosto de 2019

        y no se ha separado de su empleo.

                                                                                5
            SJ2020CV03345 25/06/2020
      Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                      1-3 Filed  Página 6 de 19 6 of 19
                                                          Page




9.       Conforme a la sección 216(b) de la FLSA, 29 U.S.C. § 216(b), se

         encuentran en una posición sustancialmente similar al querellante todos

         los meseros que trabajaron para el patrono querellado en Puerto Rico y

         que reciben una compensación directa en efectivo (direct cash wage) de

         $2.13 por hora. En adelante se hará referencia a estos terceros como los

         "Miembros Putativos de la Acción Colectiva". Se anticipa que estos

         otros meseros sean acumulados a este procedimiento civil mediante el

         mecanismo conocido como "opt-in" estatuido en la sección 216(b) de la

         FLSA sometiendo la correspondiente hoja de consentimiento para

         convertirse en una parte querellante. Véase 29 U.S.C. § 216(b). Serán

         Miembros de la Acción Colectiva todos los meseros que cumplimenten

         la hoja de consentimiento para unirse a esta acción. La parte querellante

         se propone presentar una moción para la notificación a los Miembros de

         la Acción Colectiva, como se hace rutinariamente en este tipo de casos.3

10.      La parte Querellada, Restaurants Operators, Inc. (en adelante,

         "Restaurant Operators" o "Patrono") es una empresa comercial privada

         que hace negocios en el Estado Libre Asociado de Puerto Rico, con el

         Número de Registro 99594 en el Departamento de Estado, que se dedica

         a operar restaurantes. Sus oficinas centrales están ubicadas en el

         municipio de San Juan, Puerto Rico. Su dirección física es 1155 Ave.

         Ponce de Leon San Juan, PR 00936-6308. Su dirección postal es P.O.

         Box 366308 San Juan, PR 00936-6308. Su agente Residente y

         Presidente es: Jorge Colon Gerena. Su secretario y vice-presidente es:

         Carlos García Collazo. Su tesorero es: Jose Salvatella Serrano.




3
  Para una discusión del derecho aplicable para dar notificación a terceros afectados de manera supervisada por
el tribunal, véase la siguiente referencia por su valor persuasivo: Bigger v. Facebook, Inc., 947 F.3d 1043,1048
(7th Cir. 2020) (citando a Hoffmann-La Roche, 493 U.S. at 169, 110 S.Ct. 482).


                                                                                                              6
            SJ2020CV03345 25/06/2020
      Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                      1-3 Filed  Página 7 de 19 7 of 19
                                                          Page




11.      Los querellados FULANO DE TAL, 1 al 100, son personas naturales o

         jurídicas que son responsables por los actos y omisiones descrito en la

         querella que son "patronos" conforme a la legislación social federal y

         estatal. También son las personas a las que se hace referencia más abajo

         en la definición de "Enterprise" o que operan cualesquiera de los

         restaurantes mencionados más abajo.

                    JURISDICCIÓN Y COMPENTENCIA

12.      Se invoca la jurisdicción del tribunal conforme a la Ley número 2 del

         17 de octubre de 1961, 32 L.P.R.A. secciones 3118 y siguientes. De esta

         acción ser removida al foro federal, se invoca jurisdicción sobre la

         materia al amparo de 28 U.S.C. sección 1331 y 29 U.S.C. sección

         216(b), y competencia en el distrito de Puerto Rico ya que toda la

         conducta alegada tuvo lugar en Puerto Rico.

                          ALEGACIONES DE HECHO

13.      El menor G.C.S. comenzó a trabajar para Restaurant Operators como

         mesero para aproximadamente el 26 de agosto de 2019.

14.      En todo momento relevante a este procedimiento civil, el patrono

         querellado ha sido un empleador o patrono ("employer") del menor

         G.S.C. y de los Miembros Putativos de la Acción Colectiva según la

         sección 3(d) de la FLSA, 29 U.S.C. sección 203(d).

15.      En todo momento relevante a este procedimiento civil, el patrono

         querellado junto a otras personas ahora desconocidas ha sido una

         empresa ("enterprise") según la sección 3(r) de la FLSA, 29 U.S.C.

         sección 203(r). Esto ya que el patrono querellado, junto a otras personas

         naturales o jurídicas, ha mantenido una operación y control común o ha

         realizado actividades con un propósito común, a saber, la operación de

         los siguientes restaurantes:

                                                                                 7
      SJ2020CV03345 25/06/2020
Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                1-3 Filed  Página 8 de 19 8 of 19
                                                    Page




  a.      LONGHORN BAYAMÓN. Plazoleta del Cantón Carr. #167 Int.

          PR-29. Hato Tejas. Bayamón, Puerto Rico 00958. (787) 778-

          0880.

  b.      LONGHORN ESCORIAL. Ave. 65 Infanteria Lote H.E. Plaza

          Parque Escorial. Carolina, PR 00929. (787) 750-5100.

  c.      LONGHORN SAN JUAN CONVENTION CENTER. Distrito

          Centro de Convenciones. San Juan, PR 00907. (787) 625-1609.

  d.      LONGHORN SAN PATRICIO GUAYNABO. Calle González

          Guisti, Lote 4 Esq. Ave. San Patricio, Puerto Rico 00969. (787)

          707-1995.

  e.      LONGHORN GUANAJIBO MAYAGUEZ. Plaza Sultana Carr.

          #2 Km 158.3 Bo. Mayaguez, Puerto Rico 00680. (787) 833-

          2331.

  f.      LONGHORN BAIORA CAGUAS. Lote 3 Wal-Mart Retail

          Center Ave. Rafael Cordero Bo. Bairoa. Caguas, PR 00726.

          (787) 905-7055.

  g.      LONGHORN PONCE. Plaza del Carobi Mall, Local 230 Ponce,

          Puerto Rico 00717. (787) 709-4518. LONGHORN MANATI.

          Hotel Hyatt, Carr. #2, Int. PR-149, Manatí, PR 00674. (787)

          921-7777.

  h.      OLIVE GARDEN SAN JUAN CONVENTION CENTER.

          Ave. Manuel Fernandez Juncos 600, San Juan, PR 00907. (787)

          775-3779.

  i.      OLIVE       GARDEN     PARQUE       ESCORIAL      SHOPPING

          VILLAGE. Carr.3 KM 6.8 Bo. San Anton Carolina, PR 00985

          (787) 710-2500.

  j.      OLIVE GARDEN BAYAMÓN. Bayamon West Main Avenue

                                                                        8
            SJ2020CV03345 25/06/2020
      Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                      1-3 Filed  Página 9 de 19 9 of 19
                                                          Page




                Bayamon, PR 00961 (787) 395-7044.

        k.      OLIVE GARDEN BARCELONETA. 1 Premium Outlets Blvd,

                Barceloneta, 00617, Puerto Rico.

        l.      OLIVE GARDEN SAN PATRICIO. Av. González Giusti,

                Guaynabo, 00969, Puerto Rico.

        m.      OLIVE GARDEN PLAZA LAS AMERICAS. 525 Av. Franklin

                Delano Roosevelt, San Juan, 00918, Puerto Rico.

        n.      OLIVE GARDEN SANTA ISABEL. Santa Isabel, 00757,

                Puerto Rico (GPS Coordinates: 18.010040, -66.386166).

        o.      RED LOBSTER BAYAMON. PR-29, Bayamón, 00961, Puerto

                Rico (787)945-2736.

        p.      RED LOBSTER - Plaza Las Americas, 525 Av. Franklin Delano

                Roosevelt, San Juan, 00918, Puerto Rico, (787) 723-7110.

                               CAUSA DE ACCIÓN I

16.      En todo momento relevante a este procedimiento civil, el patrono

         querellado ha tenido actividades comerciales conforme a la sección

         2(s)(1) de la FLSA, 29 U.S.C. sección 203(s)(1), ya que ha tenido

         empleados desempeñándose en el comercio o la producción de bienes

         para el comercio. En todo momento relevante a este procedimiento civil,

         el patrono ha tenido un volumen de negocios de no menos de $500,000

         anualmente, luego de excluir impuestos. El patrono viene legalmente

         obligado a cumplir con las disposiciones de salario mínimo de la FLSA.

17.      El querellante y los Miembros Putativos de la Acción Colectiva son y

         fueron obreros, empleados o "employees", según definido en la sección

         3(e)(1) de la FLSA, 29 U.S.C. sección 203(e)(1) del patrono querellado

         que estuvieron envueltos en la producción o actividades comerciales de

         acuerdo a lo estatuido en 29 U.S.C. secciones 206 y 207. Como parte de

                                                                               9
        SJ2020CV03345 25/06/2020
  Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                  1-3 Filed  Página 10Page
                                                       de 1910 of 19




      su empleo, el querellante y los Miembros Putativos de la Acción

      Colectiva han manejado bienes que fueron movidos en el comercio

      interestatal y han facilitado regularmente transacciones mediante

      tarjetas de crédito en el comercio interestatal.

18.   Desde 26 de agosto de 2019 al presente, el patrono ha empleado al

      querellante como mesero en el restaurante Olive Garden ubicado en

      Escorial Shopping Village. En todo momento, el patrono ha pagado al

      querellante una compensación de $2.13 por hora más propinas.

19.   El patrono ha empleado al querellante y a otros individuos (Miembros

      Putativos de la Acción Colectiva) y les ha pagado un salario de $2.13

      por hora, antes de contabilizar las propinas recibidas.

20.   Como parte del esquema para la compensación del querellante y los

      Miembros Putativos de la Acción Colectiva, el patrono paga al

      querellante y a los Miembros Putativos de la Acción Colectiva un sueldo

      de $2.13 por hora y opera como si tuviese derecho a un "credit tip" de

      $5.12 por hora para cumplir con su obligación de pagar un salario

      mínimo.

21.   El patrono querellado no informó al querellante y a los Miembros

      Putativos de la Acción Colectiva sobre las disposiciones sobre el "tip

      credit", lo que viola la primera condición estatuida en 29 U.S.C. sección

      203(m). Véase 29 C.F.R. sección 531.59(b). El patrono no se adhirió

      estrictamente a los requisitos de notificación, por lo que el patrono

      perdió su derecho a reclamar el "tip credit" y debe pagar a los

      querellantes el salario mínimo. Se alega afirmativamente que el patrono

      que era insuficiente legalmente que los meseros meramente tuvieran

      conocimiento de la forma en que se calculaban sus sueldos, y su

      actuación fue intencional.

                                                                             10
        SJ2020CV03345 25/06/2020
  Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                  1-3 Filed  Página 11Page
                                                       de 1911 of 19




22.   Por otro lado, otra causa suficiente e independiente que justifica la

      pérdida del "tip credit" es que el querellante y los Miembros Putativos

      de la Acción Colectiva son obligados a compartir sus propinas con

      empleados que no acostumbran a recibir propinas de manera regular.

      Específicamente, el querellante y los Miembros Putativos de la Acción

      Colectiva son obligados a compartir propinas dejadas por los clientes

      con empleados cuyo trabajo es recoger los platos sucios de las mesas,

      clasificados por el patrono como "bussers". Sin embargo, estos

      empleados no acostumbran a recibir propinas de parte de los clientes-

      comensales de manera regular en Puerto Rico. Independientemente la

      clasificación o "job title" de "busser" que ha dado el patrono a estos

      empleados, en la realidad estos empleados clasificados como "bussers"

      (i) no tienen interacción con el cliente; (ii) el patrono prohíbe la

      interacción de estos con el cliente; (iii) no contribuyen al pote de

      propinas; (iv) no reciben $30 o más mensualmente en propinas; (v) sus

      tareas son análogas a las de un empleado de limpieza, ya sea de pisos,

      superficies o platos, y no a las de un obrero dedicado al servicio del

      cliente. La distribución de las propinas de manera ilegal resulta en que

      el patrono haya perdido su derecho al "tip credit" al violar la condición

      número dos estatuida en 29 U.S.C. sección 203(m), y por tanto el

      patrono ha violado las disposiciones de salario mínimo dispuestas en 29

      U.S.C. sección 206. Por tanto, el patrono no puede utilizar el "tip credit"

      como una defensa afirmativa para justificar el pago del salario mínimo.

      Se alega afirmativamente que el patrono sabía que tenía una obligación

      de no obligar a los meseros a compartir propinas con empleados de

      mantenimiento de los restaurantes y quiso actuar contrario a derecho de

      manera intencional.

                                                                               11
        SJ2020CV03345 25/06/2020
  Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                  1-3 Filed  Página 12Page
                                                       de 1912 of 19




23.   Además, el patrono le ha requerido al querellante y a los Miembros

      Putativos de la Acción Colectiva pagar por herramientas de trabajo

      ("tools of trade"), uniformes, mantenimiento de uniformes y gastos de

      negocio, tales como lápices, bolígrafos, marcadores, encendedores

      ("lighters"), pantalones negros marca Dickies®, medias negras altas, así

      como zapatos especializados. El patrono siempre requiere, sin

      excepción alguna, que el querellante y los Miembros Putativos de la

      Acción Colectiva se presenten al trabajo con el uniforme completamente

      planchado al punto que los meseros que incumplen con este requisito

      indispensable del patrono no pueden hacer su turno de trabajo por razón

      de "uniforme incompleto", según caracterizado por el patrono. Aunque

      la lavandería y planchado (laundry and ironing) es una condición para

      que los querellantes puedan reportarse a trabajar, el patrono no paga a

      los querellantes ninguna cantidad o estipendio por razón de la lavandería

      y planchado del uniforme. Cada uno de estos costos asociados a las

      mencionadas herramientas de trabajo, uniformes, mantenimiento de

      uniformes y gastos de negocio ha reducido el sueldo por hora de cada

      querellante por debajo del salario mínimo estatutario. La práctica del

      patrono de requerir al querellado y Miembros Putativos de la Acción

      Colectiva que incurran en estos gastos de negocio es contrario a la FLSA

      ya que constituye una retención de propinas y viola la condición número

      dos estatuida en 29 U.S.C. sección 203(m), por lo que el patrono debe a

      los querellantes la cantidad de $5.12 por hora, que es la diferencia entre

      el "cash wage" ($2.13) y el salario mínimo ($7.25), más un reembolso

      por los costos asociados a los uniformes y su mantenimiento, así como

      por las herramientas de trabajo. Se alega afirmativamente que el patrono

      sabía que tenía una obligación de pagar herramientas, uniformes y

                                                                              12
        SJ2020CV03345 25/06/2020
  Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                  1-3 Filed  Página 13Page
                                                       de 1913 of 19




      gastos de mantenimiento de uniformes, pero no lo hizo de manera

      intencional.

24.   El patrono tiene una práctica de cobrarle a los empleados que reciben

      propinas un cargo de 3% por todas las propinas dejadas por los clientes

      mediante tarjeta de crédito. Sin embargo, ese cargo de 3% excede el

      cargo que el patrono paga para convertir los pagos mediante tarjeta de

      crédito o débito a efectivo. Por tanto, el patrono no remitió al querellante

      y los Miembros Putativos de la Acción Colectiva la propina neta luego

      de convertir los pagos mediante tarjeta de crédito o débito a efectivo. La

      posición del Departamento del Trabajo federal, la cual merece

      deferencia administrativa, es:

            Credit Cards: Where tips are charged on a credit card and the
            employer must pay the credit card company a percentage on each
            sale, the employer may pay the employee the tip, less that
            percentage. For example, where a credit card company charges an
            employer 3 percent on all sales charged to its credit service, the
            employer may pay the tipped employee 97 percent of the tips
            without violating the FLSA. However, this charge on the tip may
            not reduce the employee's wage below the required minimum
            wage. The amount due the employee must be paid no later than
            the regular pay day and may not be held while the employer is
            awaiting reimbursement from the credit card company.
            https://www.dol.gov/agencies/whd/fact-sheets/15-flsa-tipped-
            employees

25.   El patrón y práctica del patrono de cobrar a los meseros una tarifa fija

      de 3% de las propinas dejadas con tarjeta de crédito o débito --por ciento

      que representa más de lo que al patrono le cuesta convertir las propinas

      a efectivo-- resultó en un enriquecimiento sin justificación legal para el

      patrono y constituye una actuación contraria a la condición número dos

      estatuida en 29 U.S.C. sección 203(m), que dispone que el patrono no

      puede retener para sí las propinas de los empleados.              Se alega

      afirmativamente que el patrono sabía que le costaba menos del 3%

      convertir las propinas en efectivo, y que dicha conducta fue intencional.

                                                                                13
        SJ2020CV03345 25/06/2020
  Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                  1-3 Filed  Página 14Page
                                                       de 1914 of 19




26.   Las prácticas y políticas patronales aquí descritas en torno a la

      obligación de informar al empleado sobre las disposiciones federales,

      distribución del pote de propinas, herramientas de trabajo, uniformes,

      retención de propinas asociadas a las transacciones con tarjetas de débito

      y crédito son ilegales y han causado un daño al querellante y otros

      similarmente situados, pues han recibido una paga equivalente a menos

      del salario mínimo. Por eso, la notificación de esta acción debe ser

      enviada a:

           Todos los empleados y exempleados que por los pasados tres años
           han trabajado como meseros en los restaurantes operados por
           Restaurants Operators, Inc. haciendo negocios bajo los nombres
           comerciales Olive Garden, Longhorn Steakhouse y Red Lobster
           que recibieron una propina en algún momento en los pasados tres
           años.

                                CAUSA DE ACCIÓN II

27.   Como resultado de la pandemia COVID-19, y como condición para

      regresar al empleo, el patrono ha requerido al querellante y los

      Miembros Putativos de la Acción Colectiva que se hagan pruebas

      "moleculares" o "serológicas" de COVID-19. Sin embargo, el

      Departamento del Trabajo federal ha sostenido que los patronos no

      pueden requerir a los empleados hacerse pruebas serológicas, las cuales

      se utilizan para determinar si un empleado previamente estuvo infectado

      con el COVID-19, como condición para regresar al trabajo, según se

      transcribe a continuación:

           A.6. May an employer administer a COVID-19 test (a test to detect
           the presence of the COVID-19 virus) before permitting employees
           to enter the workplace? (4/23/20)

           The ADA requires that any mandatory medical test of employees
           be “job related and consistent with business necessity.” Applying
           this standard to the current circumstances of the COVID-19
           pandemic, employers may take steps to determine if employees
           entering the workplace have COVID-19 because an individual
           with the virus will pose a direct threat to the health of others.

                                                                              14
        SJ2020CV03345 25/06/2020
  Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                  1-3 Filed  Página 15Page
                                                       de 1915 of 19




           Therefore an employer may choose to administer COVID-19
           testing to employees before they enter the workplace to determine
           if they have the virus.

           Consistent with the ADA standard, employers should ensure that
           the tests are accurate and reliable. For example, employers may
           review guidance from the U.S. Food and Drug Administration
           about what may or may not be considered safe and accurate
           testing, as well as guidance from CDC or other public health
           authorities, and check for updates. Employers may wish to
           consider the incidence of false-positives or false-negatives
           associated with a particular test. Finally, note that accurate testing
           only reveals if the virus is currently present; a negative test does
           not mean the employee will not acquire the virus later.

           Based on guidance from medical and public health authorities,
           employers should still require – to the greatest extent possible –
           that employees observe infection control practices (such as social
           distancing, regular handwashing, and other measures) in the
           workplace to prevent transmission of COVID-19.

           A.7. CDC said in its Interim Guidelines that antibody test results
           “should not be used to make decisions about returning persons to
           the workplace.” In light of this CDC guidance, under the ADA
           may an employer require antibody testing before permitting
           employees to re-enter the workplace? (6/17/20)

           No. An antibody test constitutes a medical examination under the
           ADA. In light of CDC’s Interim Guidelines that antibody test
           results “should not be used to make decisions about returning
           persons to the workplace,” an antibody test at this time does not
           meet the ADA’s “job related and consistent with business
           necessity” standard for medical examinations or inquiries for
           current employees. Therefore, requiring antibody testing before
           allowing employees to re-enter the workplace is not allowed under
           the ADA. Please note that an antibody test is different from a test
           to determine if someone has an active case of COVID-19 (i.e., a
           viral test). The EEOC has already stated that COVID-19 viral
           tests are permissible under the ADA.

           The EEOC will continue to closely monitor CDC’s
           recommendations, and could update this discussion in response to
           changes in CDC’s recommendations.

           Fuente: "What You Should Know About COVID-19 and the ADA,
           the Rehabilitation Act, and Other EEO Laws Technical Assistance
           Questions and Answers - Updated on June 17, 2020"
           https://www.eeoc.gov/wysk/what-you-should-know-about-covid-
           19-and-ada-rehabilitation-act-and-other-eeo-laws


28.   El patrono tiene una práctica de actuar de manera contraria a la posición


                                                                               15
        SJ2020CV03345 25/06/2020
  Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                  1-3 Filed  Página 16Page
                                                       de 1916 of 19




      del Departamento del Trabajo de los Estados Unidos, citada en el párrafo

      anterior, al solicitar que los empleados se sometan a pruebas serológicas

      de COVID-19, las cuales tienen un costo menor que la molecular, sin un

      fin de negocios legítimo y/o para hacer "profiling" de los empleados por

      razón de haber tenido una condición. El patrono ha discriminado en la

      modalidad de "regarded as" por haber tratado de manera diferente y sin

      justa causa a base de una percepción o creencia de que el querellante ha

      padecido de COVID-19, una condición que incapacitante ya que limita

      la capacidad para respirar y otras actividades de su vida diaria. El

      requerimiento del patrono al querellante de someterse a una prueba

      serológica es contrario a la Ley Número 100 de 30 de junio de 1959, la

      Ley de Empleo de Personas con Impedimento, Ley Núm. 44 de 2 de

      julio de 1985 y la American With Disabilities Act.

29.   El patrono ha requerido al querellante visitar y asumir los costos

      asociados a visitar un médico primario, obtener una orden médica de

      prueba de COVID-19, someterse a una prueba "molecular o serológica"

      y entregar los resultados. Es decir, el obrero que no pueda costear la

      prueba serológica no puede volver a trabajar. El patrono ha indicado

      que el querellante no recibirá compensación económica por el tiempo

      asociado a visitar medico, laboratorio clínico y entregar la

      documentación requerida por el patrono. El patrono ha indicado que el

      querellante no recibirá un reembolso por los honorarios del medico que

      debe ordenar la prueba o los costos del laboratorio clínico por hacerse

      una prueba molecular o serológica.

30.   Por tratarse de una práctica ampliamente conocida del patrono, el

      querellado cree que el patrono ha recibido cientos de pruebas

      serológicas de parte de los empleados sin un fin de negocios legitimo.

                                                                               16
        SJ2020CV03345 25/06/2020
  Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                  1-3 Filed  Página 17Page
                                                       de 1917 of 19




31.   El esquema patronal antes mencionado ha resultado en que el

      querellante ha sido tratado de manera desigual e ilegal a base de una

      percepción de que este tiene una condición médica, COVID-19, por lo

      que el querellante tiene derecho a una compensación bajo la Ley

      Número 100 de 30 de junio de 1959, la Ley de Empleo de Personas con

      Impedimento, Ley Núm. 44 de 2 de julio de 1985.

           32.       De igual forma, el querellante tiene derecho a que el tribunal

      resuelva, mediante sentencia declaratoria, que el patrono tiene que

      asumir los siguientes costos: (1) costo de visita médica; (2) costo de

      realizarse una prueba molecular; (3) tiempo razonable asociado a visitar

      el médico y realizarse la prueba molecular de COVID-19 en el

      laboratorio clínico, así como un patrono tiene que asumir los costos en

      casos de pruebas de dopaje. El querellante tiene recursos económicos

      limitados y no puede ni está dispuesto a asumir los costos de visita

      médica y laboratorios clínicos.

           33.       El querellante también solicita sentencia declaratoria a los

      efectos de que el patrono no puede requerirle al querellante y a otros

      empleados en posición similar que se sometan a prueba serológicas, y

      que los archivos médicos de pruebas serológicas sean destruidos por ser

      estos un "profiling" o carpeteo ilegal por razón de condición médica o

      percepción de tener o haber tenido una condición médica.

POR TODO LO CUAL, respetuosamente se solicita al Honorable Tribunal

que declare HA LUGAR la presente Querella y por consiguiente se declare:

      a.         Que el patrono no se adhirió estrictamente a los requisitos de

                 notificación estatuidos en la sección 203(m) de la FLSA, por lo

                 que el patrono perdió su derecho a reclamar el "tip credit" y debe



                                                                                 17
      SJ2020CV03345 25/06/2020
Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                1-3 Filed  Página 18Page
                                                     de 1918 of 19




           pagar a los querellantes el salario mínimo. 29 U.S.C. sección

           203(m); 29 C.F.R. sección 531.59(b).

   b.      Que el patrono estableció un sistema de pote de propinas ilegal,

           por lo que el patrono perdió su derecho a reclamar el "tip credit"

           y debe pagar a los querellantes el salario mínimo. 29 U.S.C.

           sección 203(m); 29 C.F.R. sección 531.59(b).

   c.      Que el patrono retuvo para sí propinas dejadas por clientes

           mediante tarjeta de crédito o débito , por lo que el patrono perdió

           su derecho a reclamar el "tip credit" y debe pagar a los

           querellantes el salario mínimo. 29 U.S.C. sección 203(m); 29

           C.F.R. sección 531.59(b).

   d.      Que el patrono dejó de compensar por herramientas de trabajo,

           uniforme (incluyendo lavandería y planchado), por lo que el

           patrono perdió su derecho a reclamar el "tip credit" y debe pagar

           a los querellantes el salario mínimo. 29 U.S.C. sección 203(m);

           29 C.F.R. sección 531.59(b).

   e.      Que el patrono violó la legislación social federal y estatal y

           discriminó contra el querellante cuando requirió al querellante

           someterse a una prueba serológica de COVID-19, de manera

           contraria a la posición del Departamento del Trabajo de los

           Estados Unidos y en violación a la Ley Número 100 de 30 de

           junio de 1959, la Ley de Empleo de Personas con Impedimento,

           Ley Núm. 44 de 2 de julio de 1985 y la American With

           Disabilities Act, por lo que el patrono debe pagar una

           compensación al querellante al amparo de la legislación estatal.

   f.      Que mediante sentencia declaratoria se resuelva la diferencia

           entre las partes en cuanto a quien debe asumir ciertos costos y que

                                                                           18
       SJ2020CV03345 25/06/2020
 Case 3:20-cv-01359-FAB Document11:27:52 pm07/23/20
                                 1-3 Filed  Página 19Page
                                                      de 1919 of 19




            en su consecuencia este tribunal aclare y disponga que el patrono

            tiene la obligación de asumir los costos asociados a (i) visitar un

            médico primario, (ii) obtener una orden médica de prueba de

            COVID-19, (iii) someterse a una prueba "molecular o serológica"

            y (iv) así como el tiempo asociado, incluyendo el tiempo invertido

            en entregar los resultados al patrono.

    g.      Que mediante sentencia declaratoria se establezca que el patrono

            no puede requerirle al querellante y a otros empleados en posición

            similar que se sometan a prueba serológicas, y que los archivos

            médicos de pruebas serológicas sean destruidos por ser estos un

            "profiling" o carpeteo ilegal por razón de condición médica o

            percepción de tener o haber tenido una condición médica.


 RESPETUOSAMENTE SOMETIDO.

    En San Juan, Puerto Rico, a 25 de junio de 2020.


  F/Zuleika Castro De Jesus                 F/José Carlos Vélez Colón
   Lic. Zuleika Castro De Jesus              Lic. José C. Vélez Colon
  RUA 21258                                 RUA 18913
  1969 S. Alafaya Trail #379                421 Ave Muñoz Rivera
  Orlando, FL 32828-8732                    Piso 10
  zcastro@djesuslaw.com                     jvelez@velezlawgroup.com
  Teléfono: (407) 267-7130                  Teléfono: (787) 599-9003
  Fax: N/A                                  Fax: N/A


 EXCENTO DE ARANCELES
    RECLAMACIÓN DE
       SALARIOS
PROCEDIMIENTO SUMARIO
      (LEY NÚM. 2)




                                                                            19
